— Appeal from an order of the Supreme Court, Oneida County (Anthony F. Shaheen, J.), entered April 13, 2009. The order granted petitioner’s application for an administrative search warrant.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 6 and 19, 2010, and by Stephanie Eisenberg for respondent on April 8, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Smith, Peradotto, Lindley and Sconiers, JJ.